Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25th, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-14, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0105032 A1; hereafter: Yang), and further in view of Reader (US 2022/0172328 A1; hereafter: Reader).
Regarding Claim 1, Yang teaches: a system (Figure 8B), comprising: at least one storage device including a set of instructions (Figure 8B: element 878); and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including (Figure 8B: element 870; ¶73: “The processor 870 can be configured to perform various steps of methods 100 and/or 200 described herein and variations thereof”): obtaining a preliminary image and scanning data of a subject acquired using a scanner (¶44: “method 200 begins at step 210 by obtaining emission data 205 for tomographic reconstruction of a PET image”); determining a regularization parameter for a regularization item of an objective function (Abstract: “The smoothing parameter can be a regularization parameter [B] that scales/weights the regularization term relative to a data fidelity term of the objective function, and the regularization parameter [B] can depend on a sensitivity parameter”) based at least in part on the scanning data (¶35: “Since different organs have different background activity levels, the regularization parameter can be position dependent (e.g., organ-activity dependent) in addition to being PET scan dependent (e.g., image and/or acquisition time dependent)”), wherein the regularization parameter includes a first component characterizing quality of the scanning data (¶37: “when the regularization term penalizes variations/noise in the reconstructed PET image, increasing the value of the regularization parameter [B] increases the degree of smoothing, reducing both the noise level and the resolution”; ¶34 further includes noise, an indication of image quality, in the regularization function/parameter), and at least one of a second component characterizing the scanner (¶54: “In certain implementations, the [B]-map can also include additional factors such as a scaling by the system sensitivity, in which case the final [B]-map can be given by                                 
                                    
                                        
                                            β
                                        
                                        
                                            j
                                        
                                    
                                    =
                                    f
                                    
                                        
                                            x
                                            
                                                
                                                    j
                                                
                                                
                                                    O
                                                    S
                                                    E
                                                    M
                                                
                                            
                                        
                                    
                                    x
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             wherein                                 
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             is a system sensitivity corresponding to the                                 
                                    
                                        
                                            j
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             voxel/pixel in the reconstructed image.”), or a third component characterizing a feature of the subject (¶28: “This approach allows a user to scale regularization as any desired function of activity. The activity-dependent smoothing parameter scaling [B] … can be used in combination with other smoothing parameter scaling rules such as attenuation-dependent scaling.”; activity as described in Yang relates to the subject), wherein the scanning data is positron emission tomography (PET) data (¶44: “method 200 begins at step 210 by obtaining emission data 205 for tomographic reconstruction of a PET image”), but does not explicitly disclose that the first component relates to noise equivalent counts relating to the PET data.
While Yang discloses and discusses count statistics as it relates to image quality and the regularization parameter, Yang is not explicit in its description of counts as it relates to noise counts.
In a related art, Reader teaches: that the first component relates to noise equivalent counts relating to the PET data (¶112, provided below, discusses how noise and counts are related and that they are components of the regularization parameter and objective function; ¶123 further illustrates how counts and noise are related and relates to the objective function and regularization parameter) for utilizing a qualitative aspect of PET imaging for higher quality image reconstruction.

    PNG
    media_image1.png
    369
    588
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang with the above teachings of Reader to incorporate the use of noise counts as a component of the regularization parameter. The motivation in doing so would lie in a higher quality image reconstruction of PET scanning data.
Yang, in view of Reader, teaches: generating an image of the subject by reconstructing the preliminary image based on the objective function (Yang: ¶49: “In the step 240, the PET image is refined and improved using an IR algorithm that includes spatially-varying regularization, resulting in the PET image from the final iteration of the IR algorithm being the reconstructed image.”)
Regarding Claim 5, Yang, in view of Reader, teaches: the system of claim 1, wherein the second component relates to a plurality of sensitivity values of a spatial sensitivity of the scanner (Yang: ¶54: “In certain implementations, the [B]-map can also include additional factors such as a scaling by the system sensitivity, in which case the final [B]-map can be given by                                 
                                    
                                        
                                            β
                                        
                                        
                                            j
                                        
                                    
                                    =
                                    f
                                    
                                        
                                            x
                                            
                                                
                                                    j
                                                
                                                
                                                    O
                                                    S
                                                    E
                                                    M
                                                
                                            
                                        
                                    
                                    x
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             wherein                                 
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             is a system sensitivity corresponding to the                                 
                                    
                                        
                                            j
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             voxel/pixel in the reconstructed image.”),. 
Regarding Claim 6, Yang, in view of Reader, teaches: the system of claim 5, wherein each of the plurality of sensitivity values relate to the PET data corresponding a point in a scanning region of the scanner (Yang: ¶54: “In certain implementations, the [B]-map can also include additional factors such as a scaling by the system sensitivity, in which case the final [B]-map can be given by                                 
                                    
                                        
                                            β
                                        
                                        
                                            j
                                        
                                    
                                    =
                                    f
                                    
                                        
                                            x
                                            
                                                
                                                    j
                                                
                                                
                                                    O
                                                    S
                                                    E
                                                    M
                                                
                                            
                                        
                                    
                                    x
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             wherein                                 
                                    S
                                    e
                                    n
                                    s
                                    i
                                    t
                                    i
                                    v
                                    i
                                    t
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             is a system sensitivity corresponding to the                                 
                                    
                                        
                                            j
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             voxel/pixel in the reconstructed image.”; Yang: ¶44: “method 200 begins at step 210 by obtaining emission data 205 for tomographic reconstruction of a PET image”).
Regarding Claim 7, Yang, in view of Reader, teaches: the system of claim 2, wherein the third component relates to at least one of attenuation or boundary information of the subject (Yang: ¶28: “This approach allows a user to scale regularization as any desired function of activity. The activity-dependent smoothing parameter scaling [B] … can be used in combination with other smoothing parameter scaling rules such as attenuation-dependent scaling.”). 
Regarding Claim 8, Yang, in view of Reader, teaches: the system of claim 7, wherein the attenuation information is determined based on a CT image or a magnetic resonance (MR) image of the subject (Yang: ¶28: “This approach allows a user to scale regularization as any desired function of activity. The activity-dependent smoothing parameter scaling [B] … can be used in combination with other smoothing parameter scaling rules such as attenuation-dependent scaling.”; Yang: ¶1: “This disclosure relates tomographic image reconstruction”; Yang generally relates to tomographic image reconstruction, which would include CT and MR images and would be a reasonable alternative to PET images as described in Yang.).
Regarding Claim 9, Yang, in view of Reader, teaches: the system of claim 7, wherein the boundary information of the subject is determined based on a CT image, an MR image, or the preliminary image (Yang: ¶31: “A good regularizer is able to suppress noise while preserving image features such as fine structures and sharp edges around organ boundaries”; Yang: ¶42: “one way to preserve sharp boundaries and features within a reconstructed image is to use an edge-preserving potential function”).
Regarding Claim 10, Yang, in view of Reader, teaches: the system of claim 1, wherein the regularization parameter further includes one or more global factors that relates to at least one of the images or the subject (Yang: ¶34 discloses variety of overall image features that are accounted for the regularization parameter including activity and noise level).
Regarding Claim 11, Yang, in view of Reader, teaches: the system of claim 10, wherein one of the one or more global factors includes a noise adjustment coefficient for adjusting a noise level of the image (Yang: ¶34: “then noise level in the reconstructed image increases inversely with the acquired activity (e.g., scan time), suggesting that a large smoothing parameter (i.e., penalty strength) can be used for low-count datasets to suppress the greater noise level in the reconstructed image”; the smoothing parameter is used to adjust the noise level).
Regarding Claim 12, Yang, in view of Reader, teaches: the system of claim 10, wherein one of the one or more global factors includes a general parameter of the subject (Yang: ¶34: “In general, since noise in acquired PET scan data often varies from case to case (e.g., due to different acquisition settings and different patient sizes), a regularization parameter that is suitable for one dataset might not be applicable to others.”).
Regarding Claim 13, Yang, in view of Reader, teaches: the system of claim 1, wherein the objective function includes at least one of a total variation function, a quadratic function, or a Huber function (Yang: ¶60: “In addition to the Huber function, the regularization term can be a quadratic regularization term, a total variation minimization term, or any other regularization term.”).
Regarding Claim 14 and 17-25, Claims 14 and 17-25 recites a method that is implemented by the system of Claims 1 and 5-13. Therefore, the rejections of Claims 1 and 5-13 are equally applied. (See Yang: Figure 2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuura et al. (US 2020/0311878 A1), Yanoff et al. (US 10,679,385 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668